lon 8 ET SEE: IPP CE gg eitted
/ , D—

; ONT DENVER, COLORADO. G, Md 2 DO
Jesh IES S / - JAN 15 2020 |

 

hDMédu. i ppect- ah Mei, Lohan ET CERK
_ Leheilut his bute ble, inperclible nctevels Medial Sper oe Coarete?
lal LUE (aeneillld fates tial Ohadatt till Shi Letagpia Utter: Mlitia —_—
Libych cleats dtpwecks. luituéses be Sg vesheced de fyeiscue the ihegribp.Of
She poceeding Me Lata sicherids Aefpeve hel Mes, pret juey oud. lest
tusteesiilias eb Pls, by destgad tacit Iatedied. te ticle dhbeathnd look
Guilty Simpl Cobol prejudice Oelerdate Dole, his Aid doled ass
MejhitKs. th yuslice bill Lrdlassilly, Metall Cttitedl es Les 0uE
She Six" pags" of albiged seth. Desate ther thelial Tetey tis hil.
WEA, A assessed LL&. GMEA2S. OL fats. oa -

Ll & C2. tbe Well leh cine lab thhidiasid bel oc 4 pot of
te (, lorg.s Lele took yore th. \ oes L2G 8_Iixo OLS 2 t all-

This esSatbhshes the wed Lv a Ueacibe, Challense . Delesce. 4 pall
imdvcela teshunroan: Moulded wollte Grind Tory. Doe Ducees
ust) Liuiwess Lo-Puocess Cemcn ys Oo beurre. A [ap Gye CO Cluny ¢ fey be
Wad. Tit took a Leloneto Commilt Perjucy 2 i

“Vospocl (lly Qo nas ed, 7 A |

I Seehwe ess
\- LD=20

 

 

    

 

 

 

 

 

 

 

 
~~”

 

need

a

 Sb06

   

?

ad

> 9S9S Qui . 5 .
G0 / 1G"S. Meer. AOS
ye ” “Dae, (’ O. 0B9Y :
WA < ff
. eA Meck -

oT L471). Pef naan We nS
(eee tA CA Gy Gildea YD Agha bid Ae:

nat ene

 

 

a
woe ae
OR a ten MEP RE oe oe het 4

52> Filed, 01/tevee- USDC @uteratio. Page Zorz
Ce
<

SF

_ Case-1:19-ce-00507-PAB Docuwmen

 

7
inven eT ee
